Citation Nr: 0843620	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  05-24 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post traumatic stress disorder (PTSD).

2.  Entitlement to service connection for polycythemia vera, 
claimed as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran had active service from June 1963 to June 1985.  
He is a recipient of the Purple Heart.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Denver, Colorado, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied service connection for 
polycythemia vera and granted service connection for PTSD 
with a non-compensable rating, effective September 27, 2002.  
In a June 2005 decision, the RO granted the veteran an 
increased rating to 30 percent, effective September 27, 2002.  
As the veteran has not been granted the maximum benefit 
allowed, the veteran is presumed to be seeking a higher 
rating and the claim is still active.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).

The issue of entitlement to service connection for 
polycythemia vera is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service connected PTSD from September 27, 
2002 to April 8, 2008 is manifested by anxiety, occasional 
panic attacks, intrusive memories, tension, fear, sadness, 
difficulty sleeping, irritability and occasional suicidal 
ideation.  There is no evidence of flattened affect, 
circumstantial, circumlocutory, or stereotyped, speech, 
difficulty in understanding complex commands or impairment of 
short and long term memory. 

2.  The veteran's service connected PTSD beginning April 9, 
2008 is manifested by intense anger, sadness, hyperactivity, 
difficulty with working relationships, illogical thinking and 
impaired concentration.  There is no evidence of impaired 
impulse control, spatial disorientation, neglect of personal 
appearance and hygiene, delusions or hallucinations.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation, for the period of 
September 27, 2002 to April 8, 2008, in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic 
Code 9411 (2008).

2.  The criteria for an initial evaluation of 50 percent, but 
no higher, for the period beginning April 9, 2008, for PTSD 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Pertinent Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis 
of disability evaluations is the ability of the body as a 
whole to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10. 

Under the General Rating Formula for Mental Disorders, a 30 
percent rating is warranted where there is an occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411 (2008).

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  An examiner's classification of the 
level of psychiatric impairment at the moment of examination, 
by words or by a GAF score, is to be considered, but it is 
not determinative of the percentage VA disability rating to 
be assigned; the percentage evaluation is to be based on all 
the evidence that bears on occupational and social 
impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 
1995); 60 Fed. Reg. 43186 (1995).

Under DSM-IV, GAF scores of 71 to 80 denotes that if symptoms 
are present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument) no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  Scores from 61 to 70 are 
indicative of some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.  

Scores from 51 to 60 generally reflect some moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Scores from 41 to 50 
reflect serious symptoms (suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job). 

A GAF score in the 31 to 40 range indicates impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (2008).

Analysis

The veteran asserts that his service-connected PTSD warrants 
a higher rating.  After carefully reviewing the evidence of 
record, the Board finds that for the period of September 27, 
2002 to April 8, 2008, the veteran's 30 percent rating is 
confirmed and continued.  However, the preponderance of the 
evidence favors a rating of 50 percent for the period 
beginning April 9, 2008.  

By way of history, the RO granted service connection for PTSD 
in September 2003 and assigned a non compensable rating 
effective September 27, 2002.  The case was then 
readjudicated by the RO in June 2005 and the RO granted a 30 
percent evaluation, effective September 27, 2002.  Since this 
appeal ensued after the veteran disagreed with the initial 
rating assigned following a grant of service connection, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staging."  
See Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran received a psychological evaluation in February 
2003.  The veteran was referred to the clinic by his wife who 
noted that he could not watch military movies and cried 
during military parades.  The examiner found that the veteran 
re-experiences his Vietnam memories on a daily basis through 
routine stimuli.  The veteran has structured his life in an 
attempt to avoid reminders of Vietnam.  He reported no sleep 
disturbance.  The examiner stated that the veteran worked 
hard for many years to avoid the troubling material 
associated with his PTSD and as he gets older he can no 
longer control the anxiety, tension, fear and sadness 
associated with his service.  

The veteran received another VA examination in July 2003 
where he reported being in between jobs.  He reported anxiety 
and chronic difficulty sleeping.  He tries to keep himself 
busy at work in order to avoid painful memories of Vietnam.  
Each night he checks the perimeter of the house to ensure 
that it is safe.  The examiner diagnosed mild depression and 
moderate insomnia and afforded the veteran a GAF score of 70.

In an October 2004 medical report, the veteran acknowledged 
feeling depressed over the past year, with an increase in 
irritability, tearfulness, erratic and interrupted sleep and 
occasional suicidal ideation without plans.  He reported that 
when he separated from the military he was so depressed that 
he contemplated suicide.  The examiner reported that the 
veteran was irritable, sad and somewhat challenging, trying 
very hard to keep his emotions under control.  The examiner 
stated that the veteran would benefit from anti-depressant 
medication.  

April 2007 treatment records show that the veteran was more 
tearful and easily overwhelmed by issues relating to his 
military experience.  The veteran appeared appropriately 
attired and his affect was tearful but appropriate to the 
content.  His thoughts were goal directed and he had no 
active suicidal or homicidal ideations.  Anti-depressant 
medication was prescribed.  

The veteran was afforded another VA examination in December 
2007.  The veteran has not had mental health hospitalizations 
at any point in his life.  He reported frequently changing 
employment, about every two years, as he becomes dissatisfied 
with the managers, the products and the customers.  He has 
never been fired.  He experienced a panic attack in 2005 at 
the veteran's center and seldom returns.  He reported having 
panic attacks since 2005, anxiety and impatience.  The 
veteran reported irritability and intrusive memories, easily 
triggered by outside stimuli.  He reported sleep disturbances 
with nightmares and night sweats.  He has no hallucinations, 
paranoia, inappropriate behavior or manic symptoms.  At the 
time of the examination, the veteran was working full time as 
a site manager for a janitorial service and he reports being 
overly responsible.  When he returns home for work he does 
not socialize, rather he eats and watches television.  He is 
able to maintain his own personal hygiene.  The examiner 
noted that the veteran was neatly and appropriately attired, 
spoke articulately, had logical and goal-oriented thought 
processes and his motor functioning was grossly intact.  The 
examiner reported that there has been somewhat of a worsening 
in his condition and described his symptoms as chronic and 
moderate.  He was given a GAF score of 55 and the examiner 
noted marital tensions and a limited support system.

An April 9, 2008 statement was submitted by the veteran's 
treating physician at the Veterans Center.  The doctor stated 
the veteran has come to the Veterans Center since 2002 and is 
most likely to arrive following an event that triggers his 
PTSD.  He experiences intense anger, sadness and 
hyperactivity.  The doctor reported that the veteran's latest 
stressor is that he turned in his retirement papers and can 
no longer distract himself with work.  The mere thought of 
retirement causes the veteran intense sadness.  Another 
trigger is his polycythemia vera, which the veteran 
associates with his exposure to benzene during service.  The 
doctor reported that the veteran's PTSD symptoms have 
worsened, as he now imagines killing neighbors, loses his 
temper at news casts and experiences unresolved sadness 
regarding events in Vietnam.  He has been overwhelmed and 
dysfunctional to a degree and extremely inappropriate.  The 
doctor stated that it would be unlikely for the veteran to 
continue working, if he desired to do so, because of his 
disregard for authority and his impaired concentration and 
mood.

The veteran's wife submitted several statements stating that 
the veteran isolates himself and does not interact with 
people his own age.  His wife also stated that he is not 
close with his grandchildren and is not the same man he was 
before his service.  A statement from September 2008, attests 
to the changes she has witnessed in the veteran in the past 
one to two years.  She stated that he has pulled away from 
all his friends and family.  He has outbursts where he curses 
at the television or at his wife.  The veteran has very 
strong reactions to stimuli that remind him of his service 
and he often needs to leave places that evoke these memories.  
The veteran shows no respect for authority and becomes crude 
and rude in the presence of others.  The veteran's brother in 
law also submitted a statement regarding the veteran and 
stated that any discussions regarding Vietnam cause the 
veteran to break down and he refuses to discuss the topic.

After a careful review of the record, the Board has 
determined that the veteran is appropriately rated for the 
period beginning September 27, 2002 to April 8, 2008.  In 
essence, the probative and persuasive evidence fails to show 
that the veteran's PTSD is productive of a 50 percent rating 
for that period of time.  The veteran showed symptoms of 
anxiety, occasional panic attacks, tension, fear, sadness, 
difficulty sleeping, irritability and occasional suicidal 
ideation.  As discussed above, in order to receive a 50 
percent evaluation, the veteran would need to show 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, 
difficulty in understanding complex commands, impairment of 
short and long-term memory, impaired judgment, impaired 
abstract thinking, and difficulty in establishing and 
maintaining effective work and social relationships.  There 
is no evidence of flattened affect, circumstantial, 
circumlocutory, or stereotyped, speech, difficulty in 
understanding complex commands or impairment of short and 
long term memory.  In addition, the veteran was working 
throughout the period being discussed.

The veteran's condition appears to have worsened in April 
2008 when he submitted his retirement papers.  The veteran's 
doctor notes an increase in anger, anxiety and depression.  
He also indicated that the veteran would currently not be 
able to keep a job, even if he did not plan on retiring.  In 
addition, his wife's testimony shows that his daily 
activities involve more isolation and depressive behavior.  
His symptoms, as reported April 9, 2008, are commensurate 
with a 50 percent evaluation as he has shown both 
occupational and social impairment.  He expressed the desire 
to shoot neighbors who annoyed him and becomes tearful and 
anxious while driving and watching the news.  Furthermore, in 
April 2008, the doctor reported that the veteran has 
difficulty concentrating.  Therefore, the veteran's PTSD 
disability rating is increased to 50 percent, effective April 
9, 2008.  The appeal to this extent is granted.

The veteran is not entitled to rating higher than 50 percent, 
as he has not shown circumstantial speech, difficulty in 
understanding complex commands, impairment of long and short-
term memory or impaired abstract thinking.  He has 
consistently appeared appropriately groomed and attired.  
Additionally, there is no evidence of gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, or 
disorientation to time or place.  

The Board is aware that the symptoms listed under the 70 
percent ratings are essentially examples of the type and 
degree of symptoms for that evaluation, and that the veteran 
need not demonstrate those exact symptoms to warrant a higher 
disability rating.  See Mauerhan v. Principi, 16 Vet. App. 
436 (2002).  However, the Board finds that the record does 
not show the veteran manifested symptoms that equal or more 
nearly approximate the criteria for a 70 or 100 percent 
evaluation for the period beginning April 9, 2008.  While the 
veteran may have demonstrated some of the symptoms listed in 
the criteria for a 70 percent rating, the Board notes these 
symptoms are not of the severity or frequency to warrant a 
rating higher than 50 percent.  

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the veteran has not 
required frequent, or indeed any, hospitalization for the 
disability and that the manifestations of the disability are 
not in excess of those contemplated by the assigned rating.  
Additionally, while the veteran has experienced occupational 
impairment, the record indicates that the veteran retired 
from his employment.  In sum, there is no indication in the 
record that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned schedular rating.  Therefore, referral of this case 
of extra-schedular consideration is not in order.

In summary, and for the reasons and bases set forth above, 
giving the benefit of the doubt to the veteran, the Board 
concludes that the preponderance of the evidence supports the 
grant of an increased rating to 50 percent, but no higher, 
under Diagnostic Code 9411, for the period beginning April 9, 
2008.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As to the 
period from September 27, 2002 to April 8, 2008, the 
veteran's 30 percent rating is confirmed and continued.  

III.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2008);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.

More recently, the Court has held that, for an increased 
rating claim, VCAA notice should include notice that evidence 
of increased severity of the disorder or of greater 
interference with work or activities of daily life is 
required to support a claim for increased evaluation; that it 
include at least general notice of more particularized bases 
of granting increased evaluations where, as here, particular 
criteria beyond mere increase in severity may be required for 
assignment of a higher disability rating; that it include 
notice that a particular rating will be assigned by applying 
diagnostic codes; and that it include notice, in the form of 
examples, of the kinds of evidence required to support the 
increased rating claim.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in November 2002, notifying the 
veteran of what information must be submitted to substantiate 
a claim for service connection.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The November 2002 VCAA letter stated that he 
would need to give VA enough information about the records so 
that it could obtain them for him.  He was told to submit any 
medical records or evidence in his possession that pertained 
to the claim.

Regarding the degree of disability and effective date of the 
disability, the veteran was provided with notice of the type 
of evidence necessary to establish a disability rating and an 
effective date in a March 2006 letter, thereby satisfying the 
requirements set forth in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).  Notwithstanding the belated Dingess notice, 
the Board determines that the veteran is not prejudiced, 
because he had a meaningful opportunity to participate 
effectively in the readjudication of his claim.  

In any event, for initial rating claims, where, as here, 
service connection has been granted and the initial rating 
has been assigned, the claim of service connection has been 
more than substantiated, as it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  Furthermore, once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess 
v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  In line with the above reasoning, 
Vazquez-Flores v. Peake (dealing with providing additional 
notice in cases of increased ratings) does not apply to 
initial rating claims because VA's VCAA notice obligation was 
satisfied when the RO granted the veteran's claims for 
service connection.  22 Vet. App. 37 (2007). 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
treatment records, VA treatment records and private medical 
records.  VA also provided the veteran with VA examinations 
in connection with his claim for PTSD.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).


ORDER

Entitlement to an initial increased rating in excess of 30 
percent for PTSD for the period of September 27, 2002 to 
April 8, 2008, is denied.

Entitlement to an initial increased rating to 50 percent and 
no higher for PTSD, for the period beginning April 9, 2008 is 
granted, subject to the regulations pertinent to the 
disbursement of monetary funds. 


REMAND

The veteran asserts that he is entitled to service connection 
for polycythemia vera due to exposure to Agent Orange and 
Benzene while in service.  While the Board notes that 
polycythemia vera is not one of the presumptive diseases 
recognized under Agent Orange exposure, the veteran might 
still be entitled to service connection on a direct basis.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  
 
The veteran has shown a current diagnosis of polycythemia 
vera.  In addition, in a letter dated in March 2008, the 
veteran's treating physician, Dr. L.G., stated that the 
veteran's polycythemia vera is likely due to his military 
service.  Given the evidence of record in this case the 
veteran should be afforded a VA examination in order to 
determine the etiology of his current polycythemia vera.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran a VA examination 
in order to determine the nature and 
etiology of his polycythemia vera.  The 
claims file and a separate copy of this 
remand must be provided to the examiner 
for review.  The examiner should note in 
the examination report that he or she has 
reviewed the claims folder in its 
entirety.  Specifically, the examiner 
should report all current diagnoses and 
express an opinion as to whether it is at 
least as likely as not (a 50 percent or 
greater probability) that the veteran's 
polycythemia vera was incurred during 
service or is otherwise etiologically 
related to service.  A complete rationale 
must be given for any opinion expressed.  
If the examiner is unable to provided the 
requested opinion(s) without resorting to 
speculation, it should be so stated.

2.  Readjudicate the issue on appeal 
based on a review of the entire 
evidentiary record.  If the desired 
benefit is not granted, a supplemental 
statement of the case should be furnished 
to the veteran and his representative.  
The case should then be returned to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


